          Case 1:16-cv-08072-PKC Document 201 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
MONIQUE MURRAY, et al.,

                                 Plaintiffs,

                                                                        16-cv-8072 (PKC)

                -against-
                                                                           ORDER
CITY OF NEW YORK,

                                  Defendant.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The next proceeding in this case will proceed as scheduled at 5 p.m. on October

19, 2020 in Courtroom 26A. To facilitate access to the Courthouse on the day of the conference,

follow the instructions attached to this Order.

                SO ORDERED.




Dated: New York, New York
       October 15, 2020
       Case 1:16-cv-08072-PKC Document 201 Filed 10/15/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                               2
